UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1286



MIRIAM J. JIGGETTS,

                                              Plaintiff - Appellant,

          versus


DAVID SHARPE; MICHELLE COLLINS; ROBIN KESSLER;
AMERICAN FUNDS GROUP,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-634-2)


Submitted:   July 29, 2005                 Decided:   August 16, 2005


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Miriam J. Jiggetts, Appellant Pro Se. Sharon Smith Goodwyn, James
Richard Theuer, HUNTON & WILLIAMS, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Miriam J. Jiggetts appeals the district court’s order

dismissing without prejudice her complaint filed under the Age

Discrimination in Employment Act (“ADEA”) and Virginia Human Rights

Act for failure to exhaust administrative remedies.

     Individuals            cannot     be     held    liable      for    employment

discrimination under the ADEA.                 See Birkbeck v. Marvel Lighting

Corp.,   30    F.3d    507    (4th    Cir.    1994)   (holding    that   individual

employees     are     not    proper    defendants     in   ADEA   lawsuits).    We

therefore affirm the dismissal of the complaint as to Defendants

David Sharpe, Michelle Collins, and Robin Kessler on the district

court’s alternate reasoning that individual liability does not

attach under the ADEA.

     Because Jiggetts has produced evidence before this court

suggesting that she timely filed a charge with the Equal Employment

Opportunity         Commission        and     thus    properly     exhausted   her

administrative remedies, we vacate the dismissal as to Defendant

American Funds Group (“AFG”) and remand to the district court to

evaluate Jiggetts’ exhaustion evidence.*                   We dispense with oral

argument because the          facts and       legal   contentions are adequately




     *
      By this disposition, we indicate no view regarding whether
Jiggetts in fact properly exhausted her administrative remedies,
leaving resolution of this question to the district court.

                                            - 2 -
presented in the materials before the court and argument would not

aid the decisional process.


                                                 AFFIRMED IN PART;
                                      VACATED AND REMANDED IN PART




                              - 3 -